Citation Nr: 0605478	
Decision Date: 02/24/06    Archive Date: 03/01/06	

DOCKET NO.  99-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 26, 1993, for 
the award of special monthly compensation (SMC) at the (r)(1) 
rate.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded an appeal in March 1998 
regarding the issue of entitlement to an effective date 
earlier than March 26, 1993, for the grant of a 100 percent 
evaluation for the veteran's service-connected bowel 
dysfunction.  By decision in October 1998 the RO increased 
the rating for the veteran's bowel dysfunction disability to 
100 percent disabling, effective from the day following his 
separation from service in June 1982.  This was a full grant 
of benefits sought in that appeal.

The Board remanded the issue of entitlement to an earlier 
effective date for SMC in May 2001, and the veteran appealed 
the Board's June 2003 decision denying an effective date 
prior to March 26, 1993, for the award of SMC at the (r)(1) 
rate to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2003 the Court granted a joint 
motion vacating and remanding the Board's June 2003 decision.  
The Board remanded the appeal again in January 2005.  Copies 
of the joint remand and Court order have been included in the 
claims file.

A July 2005 notice of disagreement initiated an appeal of the 
evaluations assigned by a June 2005 RO decision for tinea 
pedis with onychomycosis of the right great toe and hammertoe 
of the right great toe.  A statement of the case was issued 
in October 2005.  To date a substantive appeal has not been 
received with respect to these issues.



FINDINGS OF FACT

1.  The veteran had loss of bowel and bladder control and 
loss of use of his left foot in June 1982.

2.  Entitlement to SMC at the (r)(1) rate, effective from 
March 26, 1993, has been established, based on loss of use of 
both the right and left feet and the need for regular aid and 
attendance of another person.

3.  There was no loss of use of the veteran's right foot 
prior to March 26, 1993.

4.  The evidence does not show that the veteran's service-
connected disability has required the aid and attendance of 
another person prior to March 26, 1993.


CONCLUSION OF LAW

The criteria for SMC at the (r)(1) rate were not met prior to 
March 26, 1993.  38 U.S.C.A. §§ 1114(r)(1), 5102, 5103, 
5013A, 5107 (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in November 1982 established service 
connection for several disabilities, most of which had 
resulted from inservice surgery for a herniated nucleus 
pulposus (HNP) at L3-4.  A 60 percent rating was assigned for 
postoperative residuals of the HNP, a 60 percent evaluation 
was assigned for neurogenic bladder, a 60 percent evaluation 
was assigned for bowel dysfunction secondary to cauda equina 
syndrome, a 40 percent evaluation was assigned for paralysis 
of the left common peroneal nerve with footdrop, and a 
noncompensable rating was assigned for residuals of a 
fracture of the mandible.  In addition, the RO granted 
entitlement to SMC at the (k) rate both for loss of use of 
one foot and for loss of use of a creative organ.  All 
benefits were effective from the day following the date of 
the veteran's separation from service in June 1982.  
Communication was received from the veteran in May 1983 in 
which he basically disagreed with the ratings assigned for 
residuals of the back surgery.

Following a remand by the Board, a rating decision in October 
1998 found that the veteran's appeal of the November 1982 
rating decision remained open, inasmuch as he was never 
furnished a statement of the case following receipt of his 
notice of disagreement.  The October 1998 rating decision 
increased the rating assigned for the veteran's bowel 
dysfunction to 100 percent disabling, effective from June 
1982.  The rating decision also granted SMC at the (s) rate, 
effective from June 1982.  In addition, the RO granted SMC at 
the (o) rate on account of paraplegia of both legs and loss 
of anal and bladder sphincter control, effective from March 
26, 1993.  Further, the rating decision established 
entitlement to SMC at the (r)(1) rate, effective from March 
26, 1993, on account of the veteran's entitlement under 
Section (o) and his need for the regular aid and attendance 
of another person.

Inasmuch as entitlement to SMC based on loss of use of the 
left foot was previously established, effective from June 
1982, and considering the fact that a 100 percent rating has 
been in effect since June 1982 for loss of bowel and bladder 
control, entitlement to SMC at the (r)(1) rate prior to March 
26, 1993, turns on the earliest date as of which it is 
factually ascertainable that there was both (1) loss of use 
of the right foot and (2) the need for the regular aid and 
attendance of another.  38 U.S.C.A. § 1114(r)(1); 38 C.F.R. 
§ 3.400(o)(2).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i) (2005).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, so as to be 
in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2005).

The veteran's assertion, expressed in multiple communications 
and at a personal hearing before the undersigned, is that his 
various service-connected disabilities are now essentially 
the same as they were in 1982, and, therefore, the higher SMC 
rate, which has already been granted effective from March 26, 
1993, should be effective from June 1982.

A VA outpatient treatment report, dated in January 1983, 
indicates that the veteran was able to transfer himself 
independently and was able to ambulate short distances with 
crutches.  He had to rely on a wheelchair for most functional 
activities, however.

The report of a VA examination in August 1982 reflects that 
the examiner indicated that the veteran had severe pains in 
both legs, primarily in the left, with left footdrop, 
resulting in complete loss of use of the left foot.  It was 
noted that the veteran wore braces and ambulated to the 
examining room using two crutches.  The examiner indicated 
that the veteran walked using his right leg to bear most of 
his weight.  There was obvious atrophy of the left thigh and 
leg, but the right leg muscles were well developed.  Muscle 
strength of the lower extremities was recorded as follows:  
Flexion and extension of the right hip intact, left hip 
4 plus/5 plus; abduction and adduction, and internal and 
external rotation of the right hip 4 plus/5 plus, left hip 3 
plus/5 plus; flexion and extension of the right knee 4 1/2 
plus/5 plus, left knee 2 to 3 plus/5 plus; dorsiflexion of 
the foot and toes was intact on the right, absent on the 
left; plantar flexion of the foot and toes was 4 plus/5 plus 
on the right, plus over equal/5 plus on the left; eversion of 
the foot was intact on the right, absent on the left, 
inversion of the foot was 4 plus/5 plus on the right, 1 
plus/5 plus on the left.  The examiner indicated that after 
surgery in service the veteran developed urinary retention, 
requiring intermittent catheterization, which the veteran did 
approximately six times per day.  The veteran had no 
sensation for bowel or bladder function and had to use bowel 
stimulants and fruits before he could have any bowel 
movement.  On rectal examination there was no grip on 
voluntary contraction, but there was also no evidence of 
fecal or urinary incontinence.

The report of a June 1984 VA examination reflects that the 
veteran indicated that there was quadriceps weakness 
bilaterally, particularly on the left.  Patellar and Achilles 
reflexes were absent bilaterally.  There was faint plantar 
motor function of the left foot and ankle, but no 
dorsiflexion or peroneal function of the left foot.  The 
examiner did not further comment on the right foot, other 
than to note that there was obvious clawing of the toes of 
the right foot.  The report indicates that the veteran 
catheterized himself on a daily need basis.  The veteran 
reportedly had little control of his bowels and wore a pad or 
diaper.  He also wore a knee cage on the right knee because 
of weakness.  It was noted that he ambulated slowly on 
Canadian crutches.

A June 1985 VA outpatient treatment record reflects that the 
veteran still had weakness on dorsiflexion of the right foot 
and a March 1986 VA treatment record indicates that he was 
ambulating on crutches.

Subsequent VA outpatient treatment records do not reflect 
pertinent clinical findings or descriptions of the veteran's 
functional limitation due to his service-connected 
disabilities.

The veteran's request to reopen his claim, which includes the 
award of SMC at the (r)(1) rate, was received on March 26, 
1993.  The veteran was subsequently provided several special 
VA examinations.

The report of an April 1993 VA urology examination reflects 
that the history of acute paralysis of both legs after 
falling out of bed in 1979 was noted.  The veteran complained 
of significant weakness in both legs, with left footdrop.  
The impression included paralysis and weakness in the legs.  
The diagnostic impression on orthopedic examination in April 
1993 included marked lower extremity weakness.  The veteran 
reported at that time that he had developed pain and weakness 
involving the right knee over the past five years.

In a February 2003 opinion a VA medical expert responded to a 
request to indicate whether loss of use of the right foot was 
shown prior to March 26, 1993.  The answer was negative.

A September 1995 statement from W. H. Gordon, M.D., notes 
that the veteran had paralysis of the common peroneal nerve 
on the left side giving a left footdrop and was unable to 
stand without using crutches.  Dr. Gordon indicates that as 
near as he could tell all of the veteran's problems dated 
back to at least 1979, including the weakness in his legs.

A March 1999 statement from J. S. Loftis, M.D., a private 
physician, indicates that the veteran used crutches and a 
wheelchair and was unable to stand or sit without aid, and 
had needed aid since his surgery in 1979.

A January 2004 statement from J. T. Powell, M.D., a private 
physician, indicates that the veteran had been basically 
wheelchair ambulatory since the very early 1980's.  It notes 
that the veteran had developed severe weakness in the left 
lower extremity, incontinence of bowel and bladder, and some 
weakness in the right lower extremity as well in 
approximately 1980.  Following lumbar diskectomy in 1980 the 
veteran had severe residuals of the bowel and bladder 
involvement, severe weakness in the left lower extremity, and 
right lower extremity paresis as well.  Dr. Powell indicated 
that it would be very rare to have bowel and bladder control 
loss without bilateral lower extremity motor and sensory 
deficits as well.  It was indicated that it was felt that the 
veteran had relatively severe loss of function in his right 
lower extremity as well as the more involved left by the time 
of his 1980 surgery and the subsequent permanent residuals.  
In summary Dr. Powell indicated that the veteran currently 
has severe lower extremity paraparesis.  He also indicated 
that since the time of the 1980 surgery the veteran needed 
the aid of a second person for his normal activity of daily 
living needs and was also basically wheelchair bound for 
ambulation/mobility at home and out.  

The RO has granted SMC for loss of use of both extremities 
(at the (o) rate), effective from March 26, 1993, and despite 
the veteran's contention that his various disabilities are 
currently essentially the same as they were in 1982, there 
simply is no medical evidence that is consistent with loss of 
use of his right foot prior to March 26, 1993, as loss of use 
of a foot is defined at 38 C.F.R. § 3.350(a)(2)(i).  Although 
the September 1995 and January 2004 private medical statement 
referred to right lower extremity paresis and weakness in the 
right lower extremity from 1980 forward, and contemporaneous 
medical record note the veteran's use of wheelchair and 
crutches, the contemporaneous medical records also reflect 
that the veteran used his right leg to bear most of his 
weight, and, prior to March 26, 1993, reflect that the 
veteran was able to ambulate with the aid of crutches and a 
right knee brace, bearing most of his weight on his right 
leg.  The contemporaneous medical records do not reflect more 
than slight right leg muscle weakness prior to March 26, 
1993, with an August 1982 examination reflecting well 
developed right leg muscles.  

The Board will accord greater probative weight to the 
contemporaneous medical records because these records reflect 
contemporaneous findings with respect to the veteran's 
ability to use his right foot than it will to the veteran's 
best efforts now to recollect symptoms he experienced 
regarding the use of his right foot more than a decade ago.  

Although Dr. Powell indicated that the veteran needed the aid 
of a person since 1980, Dr. Powell does not address 
contemporaneous medical records, which indicate that the 
veteran was apparently able to ambulate, to catheterize 
himself, and to conduct his own bowel and bladder care during 
the 1980's, and early 1990's.  Therefore, Dr. Powell's 
opinion will be accorded very small probative weight and the 
contemporaneous medical evidence indicating that the veteran 
was able to care for his personal needs will be accorded 
greater probative weight because it reflects the veteran's 
reports and clinical findings at the time they occurred.  The 
VA medical expert, who had access to the veteran's complete 
claims file, concluded that there was no loss of use of the 
right foot any earlier than March 26, 1993.  This opinion 
will be accorded large probative weight because the person 
offering it had access to the complete record and to the 
criteria for what would constitute loss of use of a foot, as 
well as providing analysis, in light of contemporaneous 
medical records, in support of the conclusion that the 
veteran did not have loss of use of his right foot any 
earlier than March 26, 1993.

Although the private medical reports of Drs. Gordon and 
Powell refer to weakness from 1979 and loss of function from 
1980 of the right lower extremity, respectively, they do not 
explain how they reached these conclusions in light of the 
August 1982 VA examination report, which indicates that the 
veteran's right leg had well developed muscles.  Because of 
this lack of explanation, and the probative weight assigned 
to contemporaneous medical evidence, these reports will be 
assigned very small probative weight. 

On the basis of the above analysis and probative weights 
assigned a preponderance of the evidence is against the 
finding that the veteran experienced loss of use of the right 
foot or the need for the aid and attendance of another person 
prior to March 26, 1993.  Accordingly, the criteria for an 
award of SMC at the (r)(1) rate were not met prior to March 
26, 1993.

II.  Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that was the basis of 
the SMC appeal was already decided and appealed by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini, 
at 120, that where, as here, the Section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not error in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a February 
2005 letter, as well as the statement of the case and 
supplemental statements of the case.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to his claim.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The veteran is represented by an attorney and he 
has been informed of the evidence necessary to substantiate 
his claim.  He has submitted evidence in support of his 
claim.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to the VA's duty to assist, service medical 
records, VA treatment records, and VA examinations have all 
been obtained.  The veteran has been afforded a personal 
hearing and has submitted private medical opinions.  In 
November 2004 the veteran's representative was provided a 
complete copy of the veteran's claims file.  There is no 
indication that any additional records exist that could be 
obtained or that any further notification could be provided 
to the veteran or his representative that would result in any 
additional development of relevant evidence.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of the overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.




ORDER

An effective date earlier than March 26, 1993, for an award 
of special monthly compensation at the (r)(1) rate is denied.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


